Case 6:20-cv-02129-RBD-LRH Document 12 Filed 01/28/21 Page 1 of 2 PageID 50




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


MARC IRWIN SHARFMAN, M.D.,
P.A.,

                   Plaintiff,

v.                                                  Case No: 6:20-cv-2129-Orl-37LRH

SALUS MEDICAL, LLC,

                   Defendant.


                                ORDER OF DISMISSAL

      This cause is before the Court upon the Notice of Settlement (Doc. 11) indicating

that this case has settled. Accordingly, it is ORDERED AND ADJUDGED:

      1.     That the above-styled cause is hereby DISMISSED WITH PREJUDICE,

            subject to the right of any party to move the Court within sixty (60) days

            thereafter for the purpose of entering a stipulated form of final order or

            judgment; or, on good cause shown, to reopen the case for further

            proceedings.

      2.    All pending motions are denied as moot and all deadlines and hearings are

            terminated.

      3.    The Clerk is DIRECTED to close this file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 28, 2021.
Case 6:20-cv-02129-RBD-LRH Document 12 Filed 01/28/21 Page 2 of 2 PageID 51




Copies to:
Counsel of Record
